TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00349-CV



                                     In re Robert Lee Martin


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Robert Lee Martin filed a petition for writ of mandamus1 raising

various complaints against Travis County District Clerk Velva Price. However, as an intermediate

appellate court, we may issue writs of mandamus only against a district judge or county judge sitting

in our district, or to enforce our jurisdiction, none of which are implicated here. See Tex. Gov’t

Code § 22.221(b); In re Simpson, 997 S.W.2d 939 (Tex. App.—Waco 1999, orig. proceeding);

In re Strickhausen, 994 S.W.2d 936 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: June 15, 2016


       1
          Martin captioned this filing as an appeal but no trial court order or judgment is challenged
here, only complaints against the district clerk. Thus, we consider his filing as a mandamus petition.